                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
THOMAS LOUIS BULLOCK,          :
                               :
          Petitioner,          :    Civ. No. 19-169 (NLH)
                               :
     v.                        :    MEMORANDUM AND ORDER
                               :
THE ATTORNEY GENERAL OF THE    :
STATE OF NEW JERSEY, et al., :
                               :
          Respondents.         :
______________________________:

     IT APPEARING THAT:

     1.   Petitioner is an inmate currently confined at the South

Woods State Prison in Bridgeton, New Jersey, and has filed a

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.

ECF No. 1.   Petitioner also filed an application to proceed in

forma pauperis, which the Court granted.   See ECF Nos. 4, 5.

     2.   Although Petitioner submitted his Petition on the

correct form, he failed to complete it in its entirety.

Specifically, he failed to sign the Petition under penalty of

perjury 1 as required and he also failed to sign the




1Local Civil Rule 81.2 provides:
     Unless prepared by counsel, petitions to this Court for a
     writ of habeas corpus . . . shall be in writing (legibly
     handwritten in ink or typewritten), signed by the
     petitioner or movant, on forms supplied by the Clerk.
Loc. Civ. R. 81.2(a). In addition, Rule 2(c)(5) of the Rules
Governing Section 2254 Cases requires that the any petition be
signed under penalty of perjury by the petitioner.
certification 2 on page 17, which requires him to acknowledge that

he must include all the grounds for relief from the conviction

or sentence in this Petition and if he fails to set forth all

the grounds, he may be barred from presenting additional grounds

at a later date.

     3.   Petitioner must file an amended petition that is signed

under penalty of perjury as required and also includes the

signed certification on page 17 of the habeas form.

     IT IS THEREFORE on this   31st   day of January, 2019,

     ORDERED that the Clerk of the Court shall forward

Petitioner a blank habeas petition form—AO 241 (modified):DNJ-

Habeas-008(Rev.01-2014), for use by Petitioner; and it is

further

     ORDERED this matter shall be ADMINISTRATIVELY TERMINATED 3;

and it is further


2 This language and certification is required by Mason v. Meyers,
208 F.3d 414 (3d Cir. 2000).
3 Petitioner is informed that administrative termination is not a
“dismissal” for purposes of the statute of limitations, and that
if the case is reopened, it is not subject to the statute of
limitations time bar if it was originally filed timely, see
Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 275
(2013) (distinguishing administrative terminations from
dismissals); Jenkins v. Superintendent of Laurel Highlands, 705
F.3d 80, 84 n.2 (2013) (describing prisoner mailbox rule
generally); Dasilva v. Sheriff's Dep’t., 413 F. App’x 498, 502
(3rd Cir. 2011) (per curiam) (“[The] statute of limitations is
met when a [petition] is submitted to the clerk before the
statute runs ….”).
                                2
     ORDERED that, if Petitioner wishes to re-open this action,

he shall so notify the Court within 30 days of the date of entry

of this Order, in writing addressed to Clerk of the Court, at

Mitchell H. Cohen Building and U.S. Courthouse, Fourth and

Cooper Streets, Camden, New Jersey, 08101; Petitioner’s writing

shall include an amended petition which is signed under penalty

of perjury as required and includes a completed page 17

certifying that the amended petition must include all claims;

and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
